


EXHIBIT 10.1




FRESH MEDICAL LABORATORIES, INC.

PLACEMENT AGENT AGREEMENT

March 6, 2017




Weild & Co., Inc.

747 Third Avenue

New York, New York 10017

Attn: Mr. David Weild




Gentlemen:




Fresh Medical Laboratories, Inc., a Delaware corporation (the “Company”),
proposes to sell to qualified investors in a private placement shares of the
Company’s common stock (the “Shares”), at a price of $1.50 per Share.




The offering of Shares (the “Offering”) are described in the Confidential
Private Offering Memorandum dated on December 28, 2015 (the “Memorandum”)
prepared for use in connection with the Offering. The business to be conducted
by the Company and the Offering are each more fully described in the Memorandum.
Certain terms not otherwise defined in this Placement Agent Agreement (the
“Agreement”) shall have the same meanings as given to them in the Memorandum.
The term Memorandum includes all appendices and exhibits attached thereto, as
well as any supplements, or amendments to the Memorandum.




The Shares are to be offered in accordance with the terms and conditions of this
Agreement. By its confirmation and execution of this Agreement, Weild & Co.,
Inc. (the “Placement Agent”) agrees to act in the capacity of the exclusive
placement agent and to exercise its commercially reasonable best efforts to
place the Shares in a non-public offering in accordance with the terms and
conditions of this Agreement. It is understood and agreed that the Shares are to
be offered and sold in accordance with exemptions from registration under the
Securities Act of 1933, as amended (the “1933 Act”) and in accordance with
exemptions from registration or qualification under the securities laws of all
applicable states (“Blue Sky Laws”), in each case only to persons who are
“accredited investors”, as that term is defined in Rule 501 under the 1933 Act.




The Placement Agent will be the “exclusive” placement agent with respect to the
Offering described herein during the term of this Agreement, provided that such
exclusivity shall not prohibit offers and sales by management of the Company in
separate offerings.




1. Terms of the Offering




1.1.

Shares Offered and Commencement of the Offering. The Offering will consist of
shares offered at a price of $1.50 per share. The Offering will commence on the
date on which the final Memorandum is first made available to the Placement
Agent (the “Commencement Date”).




The Company currently has convertible debentures issued and outstanding in a
principal amount of $2,000,000 (the “Convertible Debentures”). The Convertible
Debentures are unsecured, by interest at the rate of 8% per annum and have a
maturity date of May 1, 2018. The Convertible Debentures are convertible into
shares of the Company’s common stock at the price of $0.65 per share.
Simultaneously to the Offering, the Company shall, with assistance of Weild &
Co., Inc. attempt to cause all or some of the Convertible Debentures to be
converted into shares of the Company’s common stock.




1.2. Conditions to Closing.




(a)

The Company and the Placement Agent agree that, unless the offering is extended
by the Company to a date no later than March 31, 2017 with the consent of the
Placement Agent, (i) none of the Shares subscribed for by Subscribers will be
issued, (ii) all cash Offering proceeds will be returned to Subscribers without
deductions therefrom or interest thereon, (iii) no compensation will be paid to
the Placement Agent, and (iv) the agency between the Company and the Placement
Agent will terminate.




1.3.

Termination of the Offering. The Offering will continue until the earlier of (a)
the sale of $5,250,000 of the Shares (3,500,000 Shares), (b) such earlier date
as the Company may designate (“Termination Date”). The Company reserves the
right to terminate the Offering for any reason and at any time. Notwithstanding
the foregoing, absent a breach by the Placement Agent of a representation,
warranty or covenant hereunder, the Company’s obligations under Section 2.2
shall survive until the earlier to occur of the conversion to common stock of
all Convertible Debentures or the maturity date of such Convertible Debentures.





--------------------------------------------------------------------------------










2. Engagement of Placement Agent




2.1.

Engagement. The Company hereby grants to the Placement Agent the right to
solicit subscriptions for Shares, and the Placement Agent hereby agrees to use
its commercially reasonable best efforts to obtain such Subscriptions from
suitable and accredited investors (as described in the Memorandum). The
engagement of the Placement Agent hereunder is an exclusive engagement, provided
that such exclusivity shall not prohibit offers and sales by management of the
Company in separate offerings.




The Placement Agent shall not have the authority to accept subscriptions on
behalf of the Company or otherwise make representations or commitments on behalf
of the Company. The Company reserves the right to accept or reject any
subscription, and no subscription shall be binding on the Company unless
executed by the Company.




2.2.

Placement Agent's Fees. As compensation for the services performed by the
Placement Agent in connection with the Offering, the Company will pay the
Placement Agent a cash commission of ten percent (10%) of the issuance price of
all Shares sold by the Company in the Offering. In addition to such cash
compensation, the Company shall issue the Placement Agent one (1) share of the
Company’s Common Stock for each ten Shares sold in the Offering, which shares
shall be issued in a private placement and shall be subject to standard
restrictions on transfer and restrictive legends. No cash commission will be
paid and no compensation shares will be issued unless the Offering is closed.




2.3.

Separate Compensation re Debenture Conversions. For services rendered by
Placement Agent in connection with the conversion of the Convertible Debentures
into shares of common stock, the Company shall issue the Placement Agent
warrants to acquire up to a maximum of 2,463,460 shares of the Company’s common
stock at an exercise price of $0.65 per share (the “Placement Agent Warrants”)
on the terms and conditions set forth in this Section 2.3. The term of the
Placement Agent Warrants shall be for a period of thirty-six (36) months from
the date of issuance, and the Placement Agent Warrants shall otherwise be in the
form attached hereto as Exhibit A. The Placement Agent will receive a Placement
Agent Warrant related to one share of Common Stock for each $.81 of the
principal amount of the outstanding 8% Convertible Debentures (the “Convertible
Debentures”) converted into Common Stock of the Company, provided that (a)
Placement Agent Warrants will be issued only once per calendar quarter on or
with respect to conversions of the Convertible Debentures occurring during such
calendar quarter; (b) the Placement Agent Warrants shall not relate in the
aggregate to any more than 2,463,460 shares; and (c) the Placement Agent
Warrants will not relate to fractional shares, and the number of share subject
thereto shall be rounded down if below .5 and otherwise be rounded up.




The Placement Agent Warrants are issuable only if the holders of the Company’s
Convertible Debenture holders convert the Convertible Debentures in shares of
common stock of the Company prior maturity date of the respective Convertible
Debentures (i.e. 36 months from the date the Convertible Debentures are issued).
If no Convertible Debentures are converted into common stock prior to their
maturity, then no Placement Agent Warrants will be issued under this Agreement.




2.4.

Expenses of Placement Agent. The Company shall reimburse the Placement Agent for
its out-of-pocket expenses in connection with the Offering, provided, that such
expenses shall not exceed $10,000 in the aggregate without the prior written
consent of the Company.











--------------------------------------------------------------------------------










3. Representations and Warranties




3.1

Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agent as follows:




(a)

Upon each closing of the Offering, the Company will be duly organized and will
be validly existing as a corporation in good standing under the laws of the
State of Delaware, with full power and authority to own, lease and operate its
properties and to conduct its business as described in the Memorandum.




(b) This Agreement has been duly authorized, executed and delivered by the
Company and subject to the laws of bankruptcy, insolvency, creditors’ right and
equitable principles and matters of public policy, will be binding on the
Company in accordance with its terms; the performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under (i) any indenture, mortgage, deed of trust, loan agreement, bond,
debenture, note agreement or other evidence of indebtedness, lease, contract or
other agreement or instrument to which the Company will be bound, (ii) the
Company's Certificate of Incorporation, as amended, or (iii) any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties; and no consent, approval,
authorization or order of any court or governmental agency or body is required
for the consummation by the Company of the transactions on its part contemplated
herein.




(c)

The Shares have been duly authorized for issuance and sale and, when issued and
delivered by the Company against payment therefor, the Shares will be duly
authorized, validly issued and fully paid.




(d)

The financial statements included in the Memorandum fairly present the financial
position and the results of operations of the Company at their respective dates
and for the respective periods to which they apply and have been prepared in
accordance with generally accepted accounting principles.




(e)

The Company's capitalization is in all material matters as described in the
Memorandum. The capital stock of the Company to be outstanding as of each
closing of the Offering will have been duly authorized and validly issued and be
fully paid, non-assessable, and free of preemptive rights.




(f)

The Company has a reasonable basis for, has acted in good faith in making, and
is not aware of any undisclosed facts tending to undermine the accuracy of, any
statements in the Memorandum which might be regarded as having the character of
a “forward looking statement” as such term is defined in the Private Shares
Litigation Reform Act of 1995.




(g)

Subsequent to the respective dates as of which information is given in the
Memorandum, and except as may be otherwise stated in the Memorandum, as it is to
be amended and supplemented, as of the date of the Memorandum (including any
amendment or supplement thereto), there has not been (i) any material adverse
change in the business, properties, business prospects, results of operations or
condition (financial or other) of the Company and its subsidiaries, (ii) any
transaction entered into by the Company and its subsidiaries which is material
to the Company and its subsidiaries, except transactions in the ordinary course
of business, (iii) any material direct or contingent obligation incurred by the
Company and its subsidiaries, except obligations incurred in the ordinary course
of business, (iv) any material change in the outstanding indebtedness of the
Company and its subsidiaries, (v) any change in the outstanding capital stock of
the Company except in connection with the Offering and the payment of fees
hereunder, or (vi) any dividend or distribution of any kind declared, paid or
made on the Company's capital stock which is inconsistent with the Company’s
prior practices.




(h)

The Memorandum describes all material terms of the Offering and the business,
and the proposed business of the Company, the commissions and other compensation
to be paid by the Company in connection with the Offering and restrictions on
resale of the Shares. The Memorandum does not include any untrue statements of
material fact or omit to state any material fact required to be stated therein
or necessary to make statements therein not misleading in light of the
circumstances under which they are made, provided that the Company makes no
representation with respect to information provided by, or with respect to, the
Placement Agent (including the absent of such information) in the Memorandum.
The Shares, when issued, will conform in all material respects to all statements
concerning them contained in the Memorandum. The Memorandum shall be amended or
supplemented as necessary to describe all material terms of the Offering and the
business, and the proposed business of the Company




(i)

To the knowledge of the Company, all issued and outstanding shares of the
Company were or will be offered and sold in compliance with all applicable
federal and state securities laws.











--------------------------------------------------------------------------------










(j)

Neither the Company nor any of its officers or directors has been convicted of
any crimes or offenses involving the purchase or sale of shares of capital
stock, nor are any of them subject to any order, judgment or decree of any
court, temporarily or permanently enjoining or restraining any similar conduct.




(k)

Neither the Company nor any of its officers, directors, or affiliates has any
direct or indirect relationship or affiliation with a member of the FINRA,
except as customers of broker-dealers in the ordinary course of business.




(l)

No Covered Person (as hereinafter defined):




(i)

has been convicted, within ten years before the date hereof (or five years in
the case of the Company, its predecessors and affiliated issuers), of any felony
or misdemeanor: (A) in connection with the purchase or sale of any security; (B)
involving the making of any false filing with the SEC; or (C) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;




(ii)

is subject to any order, judgment or decree of any court of competent
jurisdiction, entered within five years before the date hereof, that restrains
or enjoins such person from engaging or continuing to engage in any conduct or
practice: (A) in connection with the purchase or sale of any security; (B)
involving the making of any false filing with the SEC; or (C) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;




(iii)

is subject to a final order of a state securities commission (or an agency or
officer of a state performing like functions); a state authority that supervises
or examines banks, savings associations, or credit unions; a state insurance
commission (or an agency or officer of a state performing like functions); an
appropriate federal banking agency; the U.S. Commodity Futures Trading
Commission; or the National Credit Union Administration that: (A) at the time of
such sale, bars, the person from (1) association with an entity regulated by
such commission, authority, agency, or officer; (2) engaging in the business of
securities, insurance or banking; or (3) constitutes a final order based on a
violation of any law or regulation that prohibits fraudulent, manipulative, or
deceptive conduct entered within ten years before the date hereof;




(iv)

is subject to an order of the SEC that, at the date hereof: (A) suspends or
revokes such person’s registration as a broker, dealer, municipal securities
dealer or investment adviser; (B) places limitations on the activities,
functions or operations of such person; or (C) bars such person from being
associated with any entity or from participating in the offering of any penny
stock:




(v)

is subject to any order of the SEC entered within five years before the date
hereof that, at the date hereof, orders the person to cease and desist from
committing or causing a violation or future violation of: (A) any scienter-based
anti-fraud provision of the federal securities laws, or any rule or regulation
thereunder; or (B) section 5 of the Securities Act;




(vi)

is suspended or expelled from membership in, or suspended or barred from
association with a member of, a registered national securities exchange or a
registered national or affiliated securities association for any act or omission
to act constituting conduct inconsistent with just and equitable principles of
trade;




(vii)

has filed (as a registrant or issuer), or was or was named as an underwriter in,
any registration statement or Regulation A offering statement filed with the SEC
that, within five years before the date hereof, was the subject of a refusal
order, stop order, or order suspending the Regulation A exemption, or is, at the
date hereof, the subject of an investigation or proceeding to determine whether
a stop order or suspension order should be issued; or




(viii)

is subject to a United States Postal Service false representation order entered
within five years before the date hereof, or is, at the date hereof, subject to
a temporary restraining order or preliminary injunction with respect to conduct
alleged by the United States Postal Service to constitute a scheme or device for
obtaining money or property through the mail by means of false representations.











--------------------------------------------------------------------------------










“Covered Person” means: the Company, including its predecessors and affiliated
issuers; directors of the Company; executive officers of the Company, and other
officers of the Company that participate in the offering; 20 percent beneficial
owners of the Company, calculated on the basis of total voting power; promoters
connected to the Company; and persons compensated for soliciting investors,
including their directors, general partners and managing members. The Company
further represents and warrants that it has exercised reasonable care in making
factual inquiry of any and all Covered Persons as to the accuracy of the
foregoing representations in this subsection (l) with respect to each such
person.




3.2.

Representations and Warranties of the Placement Agent. The Placement Agent
represents and warrants to the Company, as of the date of execution hereof, and
during the term of the Offering, as follows:




(a)

The Placement Agent has been duly formed and is a validly existing corporation
under the laws of the State of Utah with all requisite power and authority to
enter into this Agreement and to carry out its obligations hereunder.




(b)

This Agreement has been duly authorized, executed and delivered by the Placement
Agent and subject to the laws of bankruptcy, insolvency, creditors’ right and
equitable principles and matters of public policy, is binding on the Placement
Agent in accordance with its terms; the performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under (i) any indenture, mortgage, deed of trust, loan agreement, bond,
debenture, note agreement or other evidence of indebtedness, lease, contract or
other agreement or instrument to which the Placement Agent will be bound, (ii)
the Placement Agent’s Articles of Incorporation, as amended, or (iii) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Placement Agent or its properties; and no
consent, approval, authorization or order of any court or governmental agency or
body is required for the consummation by the Placement Agent of the transactions
on its part contemplated herein.




(c)

The Placement Agent is a broker-dealer duly registered pursuant to the
provisions of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
is a member in good standing of the FINRA, and is duly registered or licensed as
a broker-dealer under the applicable Blue Sky Laws, except in such states in
which the Placement Agent is exempt from registration or licensing or such
registration or licensing is not otherwise required. The Placement Agent agrees
to maintain its registration or licenses, or its exemption therefrom, in good
standing throughout the term of the Offering of the Shares and agrees to comply
with all statutes and other requirements applicable to it with respect to its
activities within those jurisdictions.




(d)

Neither the Placement Agent nor any director or officer of the Placement Agent
(nor any other person serving in a similar capacity) or other employee or agent
of the Placement Agent to be involved in the sale of the Shares, either directly
or in a supervisory capacity:




(i)

has been convicted within 10 years prior hereto of any crime or offense
involving the purchase or sale of any security, involving the making of a false
filing with the Securities and Exchange Commission (the “Commission”) or any
state security agency (“State Agency”), or arising out of such person's conduct
as an underwriter, broker, dealer, municipal securities dealer or investment
adviser;




(ii)

is subject to any order, judgment or decree of any court of competent
jurisdiction temporarily or permanently enjoining or restraining such person
from engaging in or continuing any conduct or practice in connection with the
purchase or sale of any security, involving the making of a false filing with
the Commission or any State Agency or arising out of such person's conduct as an
underwriter, broker, dealer, municipal securities dealer or investment adviser;




(iii)

is subject to an order of the Commission entered pursuant to Section 15(b)(1)(B)
of the 1934 Act; has been found by the Commission to be a cause of any such
order which is still in effect; or is subject to an order of the Commission
entered pursuant to Section 203(e) or (f) of the Investment Advisers Act of
1940, as amended;




(iv)

has been or is suspended or expelled from membership in, or suspended or barred
from association with a member of, a national or regional securities dealers
association or a national securities exchange or a Canadian securities exchange
for conduct inconsistent with just and equitable principles of trade;




(v)

is subject to a United States Post Office false representation order, or is
subject to any restraining order or preliminary injunction entered under Section
3007 of Title 39, United States Code, with respect to any conduct alleged to
constitute postal fraud, or otherwise violated Section 3005 of that Title;











--------------------------------------------------------------------------------










(vi)

has been an underwriter or named as an underwriter of any securities (A) covered
by any registration statement which is the subject of any proceeding or
examination under Section 8A of the 1933 Act, as amended, or is the subject of
any refusal order or stop order entered thereunder within five years prior to
the date hereof; or (B) covered by any filing which is subject to a pending
proceeding under Section 230.258 of the Commission’s rules or any similar rules
or to an Order entered thereunder within five years prior to the date hereof;




(vii)

is or has been subject to any order, judgment or decree of any governmental
agency or administrator, or of any court of competent jurisdiction, revoking or
suspending for cause any license, permit or other authority of such person or of
any corporation of which he is an officer or director, to engage in the
securities business or in the sale of a particular security or temporarily or
permanently restraining or enjoining any such person or any corporation of which
he is an officer or director from engaging in or continuing any conduct,
practice, or employment in connection with the purchase or sale of securities,
or convicting such person of any felony or misdemeanor involving a security or
any aspect of the securities business, or of theft or of any felony; or




(viii)

has taken, nor will take, any action, directly or indirectly, so as to cause the
Offering to fail to be entitled to exemption under Section 4(a)(2) of the 1933
Act.




(e)

There has occurred no event with respect to the Placement Agent (i) that would
make the Offering ineligible for reliance on Rule 506 under the 1933 Act as a
result of the application of Rule 506(d) under the Securities Act, or (ii) that
is required to be disclosed in the Memorandum as a result of the application of
Rule 506(e) under the Securities Act.




4. Covenants.




4.1. Covenants of the Company. The Company covenants and agrees that:




(a)

The Company will deliver at its expense to the Placement Agent copies of the
Memorandum and of any amendments or supplements thereto, including all exhibits
and other documents included therein, in such quantities as the Placement Agent
may reasonably request.




(b)

If an event affecting the Company occurs prior to the termination of the
Offering which, in the reasonable opinion of legal counsel to the Company or of
legal counsel to the Placement Agent, should be set forth in a supplement to or
an amendment of the Memorandum, the Company will at its expense prepare and
furnish to the Placement Agent copies of such supplement or amendment in such
quantities as the Placement Agent may reasonably request so that the Memorandum,
as so supplemented or amended, will not contain any untrue statements of a
material fact or omit to state any material fact necessary in order to make the
statements therein not misleading in light of the circumstances under which they
are made.




(c)

The Company will make available, during business hours, at its offices, upon
advance notice, during the course of the Offering and prior to sale, to each
offeree or the offeree's representative, or both, such information in addition
to that contained in the Memorandum and any supplement or amendment thereto,
concerning the Company and any other relevant matter relating to the Offering as
the Company possesses or can acquire without unreasonable effort or expense. The
Company will also make available, during business hours, to each offeree or the
offeree's representative the opportunity to ask questions of, and receive
answers from, the Company concerning the terms and conditions of the Offering
and to inspect any additional information, which the Company possesses or can
acquire without unreasonable effort or expense, that is necessary to verify the
accuracy of any information furnished.




(d)

The Company will cooperate with the Placement Agent to ensure that the Offering
and sale of the Shares complies in all material respects with the requirements
of the 1933 Act, the 1934 Act and all applicable Blue Sky Laws.




(e)

The Company will, in a timely manner, file with the Commission, a Form D
relating to the Shares, and will cooperate with the Placement Agent in making
other filings, and pay all filing fees, required under the Blue Sky Laws of such
states as the Placement Agent may reasonably request.




(f)

The Company will use its reasonable commercial efforts to expend the proceeds of
the Offering and to operate its business in the manner described in the
Memorandum, subject to such changes as may be reasonably necessary or desirable
in the exercise of prudent business judgment.














--------------------------------------------------------------------------------










4.2. Covenants of the Placement Agent. The Placement Agent covenants and agrees
that:




(a)

With respect to any solicitations of offers made on behalf of the Company by the
Placement Agent, including any sales persons acting on the Placement Agent's
behalf, the Placement Agent represents, warrants and covenants as follows:




(i)

The Placement Agent will not offer the Shares by means of any form of general
solicitation or general advertising.




(ii)

The Placement Agent will cause each person interested in acquiring Shares
through the Placement Agent to provide to the Company the Subscription Agreement
and Confidential Investor Questionnaire appended to the Memorandum, and such
information as may reasonably be requested by the Company, to permit the Company
to determine whether an investor is qualified to purchase Shares in the
Offering. The Shares may be sold only to accredited investors, as that term is
defined in Regulation D promulgated under the 1933 Act.




(iii)

The Placement Agent will furnish to each offeree through the Placement Agent,
concurrently with making any offer to such offeree, a copy of the Memorandum and
all supplements or amendments thereto and will sequentially number each
Memorandum it furnishes and keep a record of each offeree, their addresses and
telephone numbers. The Placement Agent will not make any representations with
respect to the Company or its business and affairs other than the information
set forth in the Memorandum or the sales literature authorized for use in
connection with the Offering, or such other information as is specifically
authorized in writing by the Company.




(b)

The Placement Agent will comply with the 1933 Act, the 1934 Act and all
applicable Blue Sky Laws in connection with the offering and sale of the Shares
and will offer the Shares only in those states agreed upon by the Company and
the Placement Agent.




(c)

The Placement Agent will promptly inform the Company if the Placement Agent
becomes aware of any facts which would cause it to believe that the Memorandum
includes any untrue statement of material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they are made.




(d)

The Placement Agent will timely tender subscription proceeds to the Escrow Agent
and will timely provide the Company with copies of all subscription documents it
receives in order to enable the Company to determine whether it will accept or
reject a subscription.




(e)

The Placement Agent will not knowingly make, in bad faith, or through willful
misconduct, any untrue statement of a material fact in its capacity as Placement
Agent .




5. Indemnification and Contribution.




5.1.

Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Placement Agent and each person, if any, who controls the Placement
Agent against any and all losses, claims, damages or liabilities, joint or
several, to which they or any of them may become subject under the 1933 Act, the
1934 Act, applicable Blue Sky Laws or any other statute or common law or
otherwise, and to reimburse the Placement Agent and each such controlling
person, if any, for any legal expenses reasonably incurred by it or them in
connection with defending any actions, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the Memorandum, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the indemnity agreement contained in this Section 5.1
will not cover any such losses, claims, damages, liabilities or actions arising
out of or based upon any such untrue statement or alleged untrue statement, or
any omission or alleged omission, if such statement or omission was made in
reliance upon, and in conformity with, information furnished herein or in
writing to the Company by, or on behalf of, the Placement Agent for use in
connection with the Memorandum, or arising out of or based upon a breach by the
Placement Agent of any of the Placement Agent's representations, warranties or
covenants set forth in this Agreement.











--------------------------------------------------------------------------------










The Company shall indemnify and hold harmless the Placement Agent and each
person, if any, who controls the Placement Agent against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject as result of any act by any person offering or selling the
Shares who are not agents of, or otherwise engaged by, the Placement Agent.




The Company will not, however, be responsible for an indemnification obligation
hereunder to the extent that the losses for which indemnification is sought
hereunder resulted solely from actions taken or omitted to be taken by the
person seeking indemnification hereunder (or its affiliates) due to such person
(or affiliate)’s bad faith or willful misconduct.




5.2

Indemnification by the Placement Agent. The Placement Agent agrees to indemnify
and hold harmless the Company and each person, if any, who controls the Company
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the 1933 Act, the 1934 act
and applicable Blue Sky Laws or any other statute or common law or otherwise,
and to reimburse the Company and each such controlling person, if any, for any
legal or other expenses reasonably incurred by it or them in connection with
defending any actions, insofar as such losses, claims, damages, liabilities or
actions solely arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Memorandum, or the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such statement or alleged statement
or omission or alleged omission was made in reliance upon and in conformity with
information furnished herein or in writing to the Company by the Placement Agent
for use in connection with the Memorandum. The indemnity agreement contained in
this Section 5.2 will be in addition to any liability the Placement Agent may
otherwise have.




The Placement Agent shall indemnify and hold harmless the Company and each
person, if any, who controls the Company against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject solely as result of any bad faith or willful misconduct by the
Placement Agent in connection with the Offering.




5.3

Notice to Indemnifying Party. Promptly after the receipt by an indemnified party
under this Section 5 of notice of the commencement of any action for which
indemnification may be sought by the indemnified party hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this section, notify the indemnifying party in writing
of the commencement thereof. The omission so to notify the indemnifying party
will not relieve it from any liability that it may otherwise have to any
indemnified party, except to the extent such omission materially prejudices the
ability of the indemnifying party to defend against such action. Upon notice of
the commencement of an action against an indemnified party, the indemnifying
party will be entitled to participate in and assume the defense of such action,
at the indemnifying party’s own expense, with counsel chosen by such
indemnifying party and reasonably satisfactory to such indemnified party. No
indemnifying party hereunder will be liable for the payment of any amount in
settlement of any claim or action without the consent of such indemnifying
party, which shall not be unreasonably withheld.




5.4

Contribution. If the indemnification provided for in this Section 5 is, for any
reason other than as specified herein, held by a court to be unavailable, and
the Company or the Placement Agent has been required to pay damages as a result
of a determination by a court that the Memorandum contains an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, then the
Company will contribute to the damages paid by the Placement Agent or its
controlling persons, and the Placement Agent will contribute to the damages paid
by the Company, but in each case only to the extent that such damages arise out
of or are based upon such untrue statement or omission, in such proportion as is
appropriate to reflect the relative fault of the Company, on the one hand, and
the Placement Agent, on the other hand, in connection with the statement or
omission which resulted in such damages as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Placement
Agent will be deemed to be in the same proportion as the total net proceeds from
the sale of the Shares (before deducting expenses) received by the Company bear
to the total commissions received by the Placement Agent. The relative fault
will be determined by reference to, among other things, whether the untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Company or the Placement Agent and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statements or omissions. For purposes of this section, the
term “damages” will include any legal expenses reasonably incurred by the
Company or the Placement Agent in connection with investigating or defending any
action or claim which is the subject of the contribution provisions of this
section. No person adjudged guilty of fraudulent misrepresentation, bad faith or
willful misconduct will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation, bad faith or willful misconduct.











--------------------------------------------------------------------------------










6. Conditions to Closing and Obligations of Placement Agent.




The closing of the Offering is subject to the following:




6.1

Performance by Company. The Company shall have performed all of its obligations
under this Agreement in all material respects. All of the statements,
representations and warranties of the Company contained in this Agreement or the
Memorandum shall be complete and true in all material respects.




6.2

Material Changes; Litigation. No material adverse change shall have occurred in
the operation, financial condition, assets, management or credit of the Company
or in any conditions affecting the prospects of its business. No claims or
litigation shall have been instituted or threatened against the Company.
Further, no proceedings shall have been instituted or threatened against the
Company before any regulatory body wherein an unfavorable ruling would have a
material adverse effect on the Company or the Offering.




7. Miscellaneous.




7.1

Notices. Any notice required or otherwise contemplated by this Agreement will be
addressed as follows:




If to the Company:

Fresh Medical Laboratories Inc.

 

757 East South Temple, Suite 150

 

Salt Lake City, UT 84102

 

Attn: Steven C. Eror




If to the Placement Agent:

Weild & Co., Inc.

 

747 Third Avenue

 

New York, New York 10017

 

Attn: Mr. David Weild




or such other address as the party to receive the notice may designate in a
written notice to the other party. Notices sent in accordance with the foregoing
will be deemed delivered when actually received by the party to whom it was sent
or, if earlier, three (3) business days after such notice is sent via Federal
Express or a similar express courier or is mailed, first class, certified,
return receipt requested, postage prepaid.




7.2

Entire Agreement; Modification; Waiver. This Agreement constitutes the entire
agreement between the Company and the Placement Agent with respect to the
subject matter hereof. The terms of this Agreement may not be amended or
modified nor may any provision hereof be waived except in writing.




7.3

Severability. If any provision of this Agreement is found to be invalid or
unenforceable, the remaining provisions of this Agreement will remain in full
force and effect.




7.4

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Utah, without giving effect to choice of law
provisions.




7.5

Attorneys Fees. If any suit or arbitration proceeding is filed by any party to
enforce this Agreement, the prevailing party will be entitled to recover from
the losing party the reasonable attorney fees and expenses incurred by the
prevailing party at suit or proceeding and upon any appeals therefrom.




7.6

Binding Effect. This Agreement will become binding upon the parties upon the
execution and return to the Company of the enclosed copy of this Agreement.











--------------------------------------------------------------------------------










7.7

Confidential Matters.




(a)

The parties acknowledge that, in order for the Placement Agent to review the
business activities of the Company in connection with its engagement hereunder,
it will be likely that the Company will need to disclose to the Placement Agent
certain information of a non-public, proprietary nature. Such disclosures may
include, but are not limited to, (i) business, marketing, and technology
operations and directions; (ii) current, future and projected finances; (iii)
technologies and intellectual properties, including the status of any required
regulatory approvals; (iv) customer and supplier names; and (v) other technical
or business information (hereinafter referred to as “Confidential Information”)
of the Company. The Placement Agent agrees to hold the Confidential Information
in confidence and not disclose it to any third party unless approved in advance
by the Company.




(b)

Notwithstanding anything else contained herein to the contrary, such
Confidential Information shall not include any information already available to
or in the possession of the Placement Agent prior to the date of its disclosure
to the Placement Agent by the Company, any information in the Memorandum or
other investor materials or generally available to the public, or any
information which becomes available to the Placement Agent on a non-confidential
basis from a third party who is not known, after reasonable inquiry, by the
Placement Agent to be bound by a confidentiality obligation to the Company, and
provided further, that such confidential information may be disclosed (i) to the
Placement Agent's employees, agents, advisors and representatives in connection
with its engagement hereunder, who shall be informed of the confidential nature
of the information and that such information is subject to a confidentiality
agreement, so long as in each case each person is under an obligation of
confidentiality; (ii) to any person with the consent of the Company, including
to any prospective investors; (iii) if the Placement Agent is required to
disclose such information pursuant to law, judicial or administrative process or
regulatory demand or request; or (iv) if such disclosure is deemed necessary by
the Placement Agent in litigation or any other proceeding in which it or any of
its current or former directors, officers, employees, agents, representatives,
affiliates or any person who controls the Placement Agent is, or is threatened
to be made, a party.




In Witness Whereof, the undersigned have executed and delivered this Placement
Agent Agreement as of the date first set forth above.

 




FRESH MEDICAL LABORATORIES, INC.




By: /s/ Steven C. Eror

Name: Steven C. Eror

Title: President and Chief Executive Officer







AGREED AND ACCEPTED:




Weild & Co., INC.




By: /s/David Weild

Name: David Weild

Title: President

Date: ________________, 2017









